Citation Nr: 0013651	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a medial 
meniscectomy of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1965 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied an increased 
evaluation for residuals of a meniscectomy of the left knee 
(rated 10 percent under diagnostic code 5259).  The veteran 
submitted a notice of disagreement in August 1997, and the RO 
issued a statement of the case in July 1997.  The veteran 
submitted a substantive appeal in March 1998.

In September 1998, the veteran submitted new evidence 
directly to the Board without a waiver of initial RO review 
as required under 38 C.F.R. § 20.1304(c) (1999).  In June 
1999, the Board remanded the case to the RO for review of the 
newly submitted evidence and for another examination of the 
veteran.  A supplemental statement of the case was issued in 
July 1999.  The veteran has continued his appeal.


FINDING OF FACT

Residuals of a medial meniscectomy of the left knee are 
manifested primarily by
degenerative joint disease, slight instability, joint 
effusion, complaints of pain, and fatigability that produce 
some functional impairment.


CONCLUSION OF LAW

The criteria for two separate ratings of 10 percent for 
residuals of a medial meniscectomy of the left knee are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003-5260, 5259 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(Aug. 14, 1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran underwent a 
medial meniscectomy in service in 1967.

At a VA examination in February 1970, the veteran reported 
that heavy machinery (17,000 pounds) fell on his left knee, 
causing a contusion and necessitating surgery.  Upon 
examination, there was no deformity of the left knee.  There 
was a medial scar where the meniscectomy was done.  The 
examiner found neither crepitus nor instability, nor 
restriction of function in either extension or flexion of the 
left knee.  The veteran was diagnosed with residuals of 
meniscectomy of the left knee.

A March 1970 RO rating decision granted service connection 
for residuals of medial meniscectomy, left knee, and assigned 
a 10 percent evaluation under diagnostic code 5259, effective 
from July 1969.

The veteran underwent a VA examination in February 1975.  The 
diagnosis was residuals of left knee medial meniscectomy, 
recurrently symptomatic and with mild laxity of the medial 
collateral ligament.

A February 1975 RO rating decision continued the 10 percent 
rating for residuals of medial meniscectomy, left knee.

Non-VA medical records show that the veteran complained of 
left knee pain and limitation of motion in August 1996.  The 
diagnosis was internal derangement, left knee; surgical 
procedures were performed.

The veteran underwent a VA examination in January 1997.  The 
veteran reported that the left knee occasionally locked in a 
semi-flexed position.  Upon examination, there were operative 
scars on the lateral aspect of the left knee, and scars from 
arthroscopy on the anterior aspect of the left knee.  The 
left knee measured 1/2 inch greater in circumference than the 
right knee.  Gait was normal on short testing.  The veteran 
refused to do a deep knee bend, stating that it would cause 
him too much pain.  Straight leg raising was normal.  The 
examiner was able to passively flex the veteran's left knee 
to 90 degrees.  Slight instability was noted in the medial 
lateral axis of the left knee.  The examiner could not 
demonstrate any relaxation in the anterior/posterior axis of 
the left knee.  No sensory loss was determined except for the 
scars themselves, which were hypesthetic.  The operative 
scars were well healed and nontender.  X-rays revealed the 
medial joint compartment of the left knee was minimally 
narrowed; a small bony density was seen projected just 
posterior to the left knee joint.  The examiner could not 
exclude a loose body in the joint.

A June 1997 RO rating decision continued the 10 percent 
rating for residuals of medial meniscectomy, left knee.

A September 1998 statement from the veteran's treating 
physician reflects that the veteran has degenerative joint 
disease secondary to osteochondritis dissecans, 
chondromalacia, and has had osteochondral loose bodies 
removed and debridements performed on his left knee.  It was 
the treating physician's opinion that the veteran was 
disabled from retaining any occupations or activities that 
required prolonged walking or standing, kneeling or 
squatting.

The veteran underwent a VA examination in August 1999.  The 
veteran reported that he wears a non-rigid brace on his left 
knee.  He also reported that he currently works approximately 
10 hours to 15 hours each week as a horse trainer.  He 
reported that he could not do his regular job as an 
electrical contractor, and that he has not done so for 20 
years due to the necessity of an electrical contractor to 
squat, stoop, and get into abnormal positions to do the work.  
The veteran reported that he could stand for about two hours, 
and that he could sit unlimited.  He reported that his knee 
does cramp when traveling, and that he was unable to climb 
stairs, kneel, crawl, or stoop.  The veteran reported that 
cold weather aggravated his discomfort significantly, and 
that knee pain occasionally awakened him.

Upon examination, there was a 6-cm median parapatellar scar 
of the left knee, well-healed.  There was tenderness on 
palpation of the medial joint line, and mild effusion of the 
knee.  Crepitus was palpable to a moderate degree on active 
motion.  Active flexion was possible to 120 degrees.  The 
veteran was able to fully extend the knee to 0 degrees.  On 
stress examination, there was mild anterior-posterior 
instability; medial-lateral stability was good.  McMurray 
sign was negative.  The veteran was diagnosed with 
degenerative joint disease of the left knee.  The examiner 
noted that the veteran did not exhibit any weakened movements 
of the leg due to muscle injury, disease, or peripheral nerve 
involvement.  There was no evidence of any tendon disruption.  
The veteran did not appear to exhibit any incoordination.  
The examiner did note the presence of fatigability due to the 
degenerative joint disease, which required the veteran to 
expend extra energy in completing normal tasks.  There was no 
pain on movement of the left knee.  The veteran did show 
effusion.  No significant deformity was noted.

Statements of the veteran in the claims folder are to the 
effect that the condition of his left knee has gotten 
progressively worse since his discharge from service, and 
that it has caused him moderate discomfort.

B.  Legal Analysis

The veteran's claim for evaluation of residuals of a medial 
meniscectomy of the left knee is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:


5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   


Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Code 5259.

A review of the record shows that service connection has been 
granted for residuals of a medial meniscectomy of the left 
knee, and that the current 10 percent evaluation is the 
maximum assignable under Code 5259.  The most recent VA 
medical reports present evidence of mild instability, joint 
effusion, slight limitation of motion, degenerative joint 
disease, complaints of pain, and fatigability. A rating for 
residuals of a medial meniscectomy of the left knee, other 
than for the degenerative arthritis, may be assigned under 
diagnostic codes 5257 or 5259.  Although, no more than one 
rating may be assigned without violating the rule against the 
pyramiding of disabilities.  38 C.F.R. § 4.14.

Here, the most recent medical examination shows that the 
veteran reported wearing a non-rigid knee brace.  The 
examiner noted mild anterior-posterior instability; medial-
lateral stability was good.  There was also mild effusion of 
the knee, and tenderness on palpation of the medial joint 
line.  These results and those of the prior examination show 
only slight instability and joint effusion to support the 
assignment of no more than a 10 percent rating under Code 
5257 or 5259.  The medical evidence does not indicate the 
presence of moderate instability, or of subluxation that 
demonstrates moderate left knee impairment.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Likewise, the VA General Counsel has also 
held that, when x-ray findings of arthritis are present and a 
veteran's knee disability is evaluated under Codes 5257 or 
5259, the veteran would be entitled to a separate compensable 
evaluation under Codes 5260 or 5261 if the arthritis results 
in compensable loss of motion; otherwise, the veteran would 
be entitled to a separate compensable evaluation under Code 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).

At the August 1999 examination, the examiner noted that the 
veteran's range of motion in his left knee was from zero 
degrees of extension to 120 degrees of flexion.  That is far 
greater range of motion than required for a 10 percent rating 
under Codes 5260 and 5261; in fact, his range of motion is 
only slightly less than normal (0-140 degrees), despite the 
arthritis and pain secondary to it.  At the time of 
examination, there was no pain on movement of the left knee.  
Therefore, even acknowledging that the veteran, at times, 
experiences pain in the left knee as a result of 
the arthritis, this does not cause additional functional 
impairment-in the way of limitation of motion-as to warrant 
a compensable rating under Codes 5260 and 5261.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 4.59 (1999).

The Court also held in DeLuca that, when determining the 
severity of a musculoskeletal disability, VA must consider 
whether the veteran experiences weakness, excess 
fatigability, or incoordination as a result of the condition 
at issue.  Here, the examiner noted evidence of fatigability 
associated with the degenerative joint disease of the 
veteran's left knee in performing routine tasks.  In light of 
this evidence, and with consideration of provisions of DeLuca 
and complaints of pain, the Board finds that the veteran has 
sufficient limitation of motion and indicators of pain and 
fatigability to at least meet the criteria for a 
noncompensable (0 percent) rating under Code 5260.  DeLuca, 
supra.  As such, the Board finds that the veteran is entitled 
to a separate 10 percent rating under Code 5003-5260 for 
degenerative joint disease as a residual of a medial 
meniscectomy of the left knee.  VAOPGCPREC 9-98.

After consideration of all the evidence, the Board notes that 
the veteran's residuals of a medial meniscectomy of the left 
knee are manifested primarily by degenerative joint disease, 
slight instability, joint effusion, complaints of pain, and 
fatigability. In this regard, the Board finds that the 
veteran's present level of disability and functional loss due 
to pain and fatigability meet the criteria for two separate 
10 percent ratings as described above.  (10 percent under 
Diagnostic Code 5257 for slight instability; 10 percent under 
Diagnostic Code 5003-5260 for fatigability comparable to 
limitation of flexion.)  Accordingly, two separate ratings of 
10 percent are warranted.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).
 
The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  The Board agrees.


ORDER

Two separate 10 percent ratings are granted for residuals of 
a medial meniscectomy of the left knee, subject to the 
regulations applicable to the payment of monetary awards.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

 

